Title: Virginia Delegates to Benjamin Harrison, 8 January 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philadelphia Jany. 8. 1782.

Your excellency’s favor of the 28th. Ulto, not having acknowledged the receipt of our despatches by Capt. Irish, we shall repeat them, unless the next post should announce his arrival.
We cannot but lament the distressing and degrading situation, in which we are placed, from the scantiness and uncertainty of our supplies, in which our own private credit can avail us nothing, and prices are immoderate and ruinous. We beg the attention of the executive to this point, important to ourselves, and perhaps important to our country.
The inclosures (No 1. & 2) were received from a Mr. Murray. He has painted his services to Virginia at the Illinois, in strong terms, and his sufferings on her account in stronger. We have therefore undertaken to transmit to your board his state of both; requesting, that some answer may be given to his application.
Being disposed to advance, on every proper occasion, the views of our ally, and to demonstrate to Great Britain, how practicable it is to renounce her manufactures and produce, we rendered every aid in our power to the resolution, which the president has sent on, recommending more effectual provision against the introduction of British merchandizes. As these considerations were the grounds of the resolution, we cannot doubt, that our legislature will execute the recommendation. It will be remembered, that the late ordinance, respecting captures, which has been forwarded to the judges of the court of the Admiralty thro’ your excellency, relates to this species of commodities, when found on water only.
The superintendant of finance is instructed to transmit to the several states copies of the act, incorporating the national bank. He probably will be explicit on the benefits to be expected from such an institution. To him we shall consign this part of the subject.
But some scruples having been entertained as to the authority of congress to grant a charter of incorporation, we cannot forbear to mention the predicament, in which this body stood.
When the establishment of a bank was proposed to congress on the 26th. day of May last, its utility was immediately seen. They accordingly approved the plan, and promised to support it in the most effectual manner. Among other things, they stipulated to pass an act of incorporation; altho’ objections were suggested against such an engagement. After a vote to this effect, subscriptions were made upon the expectation of a charter from congress, the president and directors chosen, and we were required to fulfil our contract. The same doubts upon congressional power were again urged; but nothing decisive was done, until a committee, appointed to confer with the bank, reported the result of the conference. They informed congress that they had communicated to the bank the difficulties, which occurred in granting a charter; but that they were answered, that the promise of a preceding congress was binding on a subsequent one; that the subscribers would be free to withdraw their subscriptions, unless a charter should pass from congress, and that tedious and expensive arrangements had been made for commencing the operations of the bank. The financier added, that a delay in these operations would injure him in his attempt towards a payment to the army. Pressed as they were by these representations, congress did incorporate the bank; some of those, who voted in the affirmative thinking themselves obliged by the engagement in may, others contending for a constitutional power in these cases, and others assenting to it from absolute necessity. The resolution subjoined to the act will therefore, we hope, be complied with by the several legislatures.
We have the honor, Sir, to be with great respect yr. excellency’s mo. ob. servts.
Edm: RandolphJ. Madison Jr.Jos: Jones
